Citation Nr: 1033638	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969, with one additional year of unverified service.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions  by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In October 2006, the Veteran filed a claim for service connection 
for dizziness.  The RO denied the claim in a July 2007 rating 
decision.  The Veteran filed a timely notice of disagreement 
(NOD) in February 2008.  In August 2008, the RO recharacterized 
the claim as vestibular dysfunction and granted service 
connection, awarding a 10 percent evaluation.  Later that month, 
the Veteran and his representative both submitted correspondence.  
The Veteran disagreed with the 30 percent rating and noted that 
the August 2008 decision made no reference to Meniere's disease.  
The representative referred to the Veteran's correspondence as an 
NOD and stated "the grant of service connection for vestibular 
dysfunction, instead should have been for Meniere's syndrome."  
The RO correctly construed this correspondence as a claim for 
entitlement to service connection for Meniere's disease.  In a 
February 2009 rating decision, the RO denied service connection 
for Meniere's disease.

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is associated with the claims folder. 

The claims file has not been provided for review to the Paralyzed 
Veterans of America's National Office after the June 2010 Board 
hearing.  As the benefits sought by the Veteran have been granted 
in full, however, there is no prejudice to the Veteran as a 
result of this deficiency.

In January 2010, the Veteran filed a claim for service 
connection for ischemic heart disease.  In a January 2010 
letter, the RO informed the Veteran that his claim would 
be held until the VA amended the regulation governing 
diseases presumptively associated with herbicide exposure.  
Effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide 
agents.  Therefore, the RO can resume adjudication of this 
previously held claim. 

Because the decision herein grants service connection for 
Meniere's disease, the Board refers the service-connected 
vestibular dysfunction claim to the Agency of Original 
Jurisdiction (AOJ) for severance.  In addition, the issue 
of entitlement to total disability based on individual 
unemployability has been raised by the record, but has not 
been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the probative medical 
evidence of record shows that Meniere's disease was incurred in 
service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for Meniere's disease is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The benefit sought on appeal is being granted in full.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and need not be 
discussed.  

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for Meniere's disease, 
which he claims is the result of exposure to acoustic trauma 
during active service.  The Veteran has  testified that he 
suffers from daily episodes of vertigo, which last anywhere from 
a few minutes to several hours, in addition constant tinnitus and 
bilateral hearing loss.

Service treatment records show that the Veteran was treated for 
motion/sea sickness in February 1967, September 1968, and April 
1969.  The October 1969 discharge examination discloses normal 
head and neurological assessments.

Private treatment records from Dr. K.A.S. dated October 1995 
establish that the Veteran was treated for sinusitis.  The doctor 
noted that the Veteran complained of dizziness.

The Veteran was treated by an Ear, Nose, and Throat (ENT) 
specialist, Dr. E.C.B., from August 2001 through August 2006.  In 
August 2001, the Veteran complained of recurrent dizziness and 
tinnitus.  A neurological examination revealed "a positive Dix-
Hallpike maneuver to the head hanging left position."  The 
Veteran also had classic rotational vertigo.  An audiogram 
revealed binaural symmetric high frequency sensorineural hearing 
loss moderate in severity.  The assessment was acute vertigo 
probably secondary to benign positional vertigo.  The doctor 
recommended vestibular exercises.

In June 2006, Dr. E.C.B. referred the Veteran to Via Christi 
Rehabilitation Center  (Via Christi).  The Veteran gave a history 
of episodic vertigo, which reportedly had worsened in recent 
years.  He stated that he had suffered from motion sickness his 
entire life.  An electronystagmogram (ENG) was conducted.  The 
impression was "a significant unilateral weakness on the right 
side which would suggest a right peripheral vestibular lesion" 
and a "positive Dix Hallpike with head right [which] would 
suggest [benign paroxysmal positional vertigo] affecting the 
right ear."  The clinician recommended physical therapy.

May 2007 statements submitted by the Veteran's wife and brother 
relate a history of dizziness that started during service.  

In a letter dated June 2007, Dr. E.C.B. made the following 
statement:

I have seen [the Veteran] for multiple problems which 
I truly believe relate back to his time of service . . 
. [The Veteran] also has suffered from significant 
sensorineural hearing loss, tinnitus, and vertigo.  
[The Veteran] spent a significant amount of time 
during his time in Vietnam on a small naval ship as a 
gunner and artillery specialist.  During this time, he 
had no access to ear protection.  During his time in 
the military he complained of tinnitus and vertigo.  
This has persisted.  His hearing loss has increased in 
severity and is rated as a moderate high frequency 
sensorineural hearing loss.

In a letter dated June 2007, Dr. R.H.E. stated that the Veteran's 
tinnitus and dizziness had reportedly worsened over the last 10-
20 years.  The doctor wrote:

[The Veteran] told me about his tour of duty on a 
Naval vessel and he related to me how this percussion 
of the guns when they went off would cause pain and 
ringing in his ears.  I related to him that since no 
other cause could be found for his tinnitus and 
dizziness that the very loud and high amplitude 
percussion noise from these large guns could indeed 
damage his inner apparatus causing dizziness and 
tinnitus.  After examining the evidence as far as the 
letters and office records from the various 
specialists he has seen regarding his problem with 
tinnitus and dizziness, it is my medical opinion that 
the dizziness and tinnitus could indeed be caused by 
his tour of duty in the Navy.  If he had not 
experienced the acoustical trauma of those large guns 
on the Navy vessel it is my belief he probably would 
not have his dizziness and tinnitus today.

In November 2007, Dr. E.C.B. ordered an electrocochleography 
(ECochG), which was conducted at Via Christi.  The impression was 
a normal ECochG on the right and an abnormal ECochG consistent 
with endolymphatic hydrops on the left.

In a February 2008 letter, Dr. R.H.E. stated that he had reviewed 
the service treatment records as well as "medical history 
records and other supporting documents."  He opined that the 
Veteran's dizziness/Meniere's syndrome "was most likely caused 
by permanent ear damage sustained while firing large caliber 
weapons when he was in the United States Navy."

A letter dated March 2008 from Dr. E.C.B. stated that the Veteran 
had had difficulties with disequilibrium and Meniere's disease 
from his time in the military.  He noted that the Veteran was 
stationed on a large ship and that his job put him close to large 
artillery guns.  He wrote "[t]his significant acoustic trauma 
has contributed to [the Veteran's] problems with sensorineural 
hearing loss, dysequilibrium and Meniere's disease."

A May 2008 VA ear disease examination report shows that the 
Veteran reported a history of dizziness that began "after being 
on ship for awhile."  He stated that the dizziness had gotten 
progressively worse since that time.  He also reported a history 
of tinnitus and balance/gait problems.  The doctor noted that the 
dizziness did not improve with exercises for benign positional 
vertigo.  The diagnosis was vestibular dysfunction.  The doctor 
opined that this condition was "at least as likely as not" 
secondary to the Veteran's acoustic trauma in service.  The VA 
examiner is Dr. K.A.S., who treated the Veteran in 1995.  See 
January 2010 Form 646.

In a letter dated October 2008, Dr. G.H., states that he was the 
Veteran's treating physician from 1983 to 1990, during which time 
he treated the Veteran for severe dizziness and vertigo.  The 
doctor wrote:

After reading [the Veteran's] service records, letters 
from Dr. [R.H.E.] and Dr. [E.C.B.], test results from 
Via Christi[], a letter from one of [the Veteran's] 
shipmates, letters from [the Veteran's] wife and 
brother, the VA Rating Decision and his letter to his 
employer, it is my opinion that [the Veteran] does 
have Meniere's Disease.  I also believe . . . his 
condition is connected to his service in the U.S. 
Navy, and was caused by sound shock from loading 3' 
diameter shells in the ships gun and standing behind 
the gun (without ear protection) when the gun was 
fired.

A November 2008 addendum to the May 2008 VA examination report 
contains the following statement:

Veteran has vestibular dysfunction.  ENG performed in 
June 2006 by Dr. [E.C.B.] confirms vestibular 
dysfunction and benign positional vertigo.  Meniere's 
disease requires multiple episodes of vertigo 
accompanied by increased temporary neurosensory 
hearing loss, which will worsen in the presence of 
vertigo.  The diagnosis of Meniere's disease was made 
by a general medical practitioner and carried through 
by history to the present time without a definitive 
work up for Meniere's Disease.  Meniere's Disease 
requires recurrent episodes of sudden vertigo lasting 
from a [] few minutes to a few days with increased 
pronouncement of the sensorineural hearing loss in the 
affected ear and resolved when the dizziness passes, 
which the veteran has not exhibited.  The diagnosis of 
Meniere's disease has not been made based on 
subjective and objective evidence.  Veteran suffers 
from vestibular dysfunction which contains subgroups 
to include Menieres disease, benign positional 
vertigo.  Therefore, the veteran currently has 
vestibular dysfunction which is most likely caused by 
or a result of acoustic trauma on board ship.

A January 2009 addendum to the May 2008 VA examination report 
shows that the doctor had consulted with Dr. L., a private sector 
ENT.  He opined that Meniere's disease is not related to acoustic 
trauma.  He noted that the 2007 ECochG was abnormal and 
consistent with endolymphatic hydrops.  However, he stated that 
"[w]hile this test may be consistent with endolymphatic hydrops, 
it is not indicative of endolymphatic hydrops."  The Board notes 
that endolymphatic hydrops is also known as Meniere's disease.  
See 38 C.F.R. 4.87, Diagnostic Code 6205.

The evidence is in relative equipoise as to whether the Veteran 
has Meniere's disease related to service.  There are opinions 
that support and weigh against the contended causal relationship.  
The Board is obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the appellant.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Reonal 
v. Brown, 5 Vet. App. 548 (1993).  A medical opinion that is 
based on facts provided by the appellant that have previously 
been found to be inaccurate or because other facts in the record 
contradict the facts provided by the appellant that formed the 
basis for the opinion may be rejected; however, a medical opinion 
may not be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  The adoption of an expert 
medical opinion may satisfy the statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).

The VA examiner conducted a thorough examination of the Veteran.  
He reviewed the entire claim file and summarized the Veteran's 
complaints and treatment.  The VA examiner opined that the 
Veteran has vestibular dysfunction and not Meniere's disease.  
The doctor provided a rationale for the opinion, noting that the 
June 2006 ECG confirmed vestibular dysfunction and benign 
positional vertigo.  He opined that Meniere's disease is not 
related to acoustic trauma.  He acknowledged that the 2007 ECochG 
was consistent with Meniere's disease, but did not explain why it 
was not indicative of the condition.  The VA examiner is an ENT 
specialist.   

In contrast, Dr. E.C.B. diagnosed Meniere's disease after the 
2007 ECochG showed abnormal results in the left ear.  The Board 
notes that the Veteran's hearing loss is worse in the left ear.  
The doctor attributed the Meniere's disease to the Veteran's 
exposure to acoustic trauma during service.  Dr. E.C.B. is an ENT 
specialist.  Although he did not review the claim file, he has 
been the Veteran's treating physician for several years, and 
would know the Veteran's history.  

Two other doctors have offered a positive nexus opinion.  Dr. 
R.H.G., M.D., reviewed the STRs and other medical evidence and 
opined that the Veteran had Meniere's disease that "was most 
likely" caused by permanent ear damage sustained during service.  
Dr. G.H.O., D.O., thoroughly reviewed the claim file and 
diagnosed Meniere's disease caused by acoustic trauma during 
service.  Neither doctor is a specialist.  

In view of the foregoing, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's Meniere's disease 
is related to service.  The law is clear that when the evidence 
is in relative equipoise as to the merits of an issue, the 
benefit of the doubt in resolving the issue is to be given to the 
appellant.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  Accordingly, service connection for Meniere's 
disease is warranted.  


ORDER

Entitlement to service connection for Meniere's disease is 
granted, subject to the rules and payment of monetary benefits.






REMAND

In July 2007, the RO denied service connection for bilateral 
hearing loss.  The February 2008 NOD filed in connection with the 
dizziness claim is taken as an NOD with the decision to deny 
service connection for bilateral hearing loss.  For this reason, 
a remand is necessary for issuance of a statement of the case.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran 
and his representative addressing 
entitlement to service connection for 
bilateral hearing loss.  The statement of 
the case should include all relevant law and 
regulations pertaining to the claim.  If, 
and only if, the claimed is denied, and an 
appeal is perfected by a timely filed 
substantive appeal, this issue should be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


